Smith, Justice, delivered the opinion of the Court: We are of opinion that the Circuit Court erred in sustaining the demurrer of the plaintiffs to the second plea of the defendant. The facts set forth in the plea would be a good bar to the action, if proven, and consequently the plea should have been sustained. The Court, we think, erred in admitting the testimony of the witness, H. N. Schooler; he was interested in having a previous assignor sued, and the money collected of him, as that would discharge his liability. Let the judgment be reversed with costs, and the cause remanded for further proceedings. Judgment reversed.